Title: From Benjamin Franklin to John Holker, 19 October 1779
From: Franklin, Benjamin
To: Holker, John


Dear sirPassy Oct. 19. 1779.
Immediately on the Receipt of your Letter, I wrote to the Owner of the Black Prince at Dunkirk who informed me that my application was in time, and that he would give Orders directly to have the Box of Papers Sent to me; and he has Since wrote that he will order the Trunks of Clothes to be purchased as much under 1000 livres as may be.— I hope you Continue well and hearty. Make my affectionate Respects acceptable to Mrs. Holker, and believe me ever, with great Esteem. Dear sir Your m. o. and m. h. S.

M. Holker.

